Action of trover by the mortgagee of cotton against the purchaser of the cotton from the mortgagor.
The defendants were entitled to the affirmative charge because of the failure on the part of the plaintiffs to show affirmatively that the act of conversion was after the law day of the mortgage; in other words, the burden was upon the plaintiffs to show that the conversion of the cotton in question occurred after his right accrued to take possession under the mortgage, and it was incumbent upon him, in order to recover in this action, to establish his right of possession of the bale of cotton at the time of the alleged conversion. This he failed to do; therefore, as stated, the defendants were entitled to the affirmative charge requested in writing, and this, too, without regard to which of the parties had the best claim to the property. Johnson v. Wilson, 137 Ala. 468,34 So. 392, 97 Am. St. Rep. 52; Fraser v. R. W. Allen  Co.,19 Ala. App. 55, 94 So. 782; Thrasher v. Neeley, 196 Ala. 576, 72 So. 115.
The record shows that the mortgage was due and payable October 1, 1919, and that the defendants purchased the cotton from the mortgagor in the fall of 1919. This might have been either before or after plaintiffs' right to possession accrued.
Appellant complains of the action of the trial court in striking from the complaint his claim for attorney's fees. This was not a proper item of damage in this action ex delicto. The proper measure of damage in trover is ordinarily the value of the property at the time of the conversion, with interest; this in the absence of evidence of fluctuations in value. No exception was taken to the charge of the court with respect to the measure of damage.
The judgment appealed from is affirmed.
Affirmed.